DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2021 has been entered.

Response to Arguments
	The filing of August 12, 2020 has been fully considered.  The new claim scope and the arguments are accounted for as set forth below.  It is further noted that beginning on page 9 of the filing, the arguments discuss the pressure let down section 50 of Ding.  The remarks state, “Ding also teaches greatly reducing the pressure…”  These remarks do not differentiate the pending claims from the prior art, because the pending claims do not exclude a pressure let down section (i.e. pressure reducing valve), and in fact claims 1, 15, and 19 each recite that there is a valve on the injection component (i.e. recirculation line).  Additionally, the fact that the pressure is reduced between the storage section and the compressor does not mean that the line is not capable of performing the functional claim language, “injects a high-pressure gas stream.”  

Claim Objections
	Claims 5 and 9 appear to have identical scope; correction is necessary.  See MPEP 608.01(m).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 9, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poorman (US 2013/0192701).
	Regarding claim 1, Poorman discloses a system (figure 9; Annotated Figure A below) comprising:
	a gas inlet component (104);
	a compression component (102) comprising a reciprocating compressor comprising a plurality of compression states (112, 114, 116, 118; paragraph 0022 discloses that the compressor is a reciprocating type); 
	an injection component (136””;  see figure 9) having a compression component connection connected to the compressor; and 
	a storage vessel (106) configured to store gas at a pressure that is higher than that of the gas inlet (104); 

	the injection component further comprising a valve (138””) for controlling the amount of the secondary high pressure gas stream injected into the last chamber in a last stage of the reciprocating compressor (paragraph 0034)

    PNG
    media_image1.png
    518
    915
    media_image1.png
    Greyscale

Annotated Figure A

	Regarding claims 5 and 9, see Annotated Figure A above.  

	Regarding claim 15, Poorman discloses the subject matter as discussed above and also discloses four stages (112, 113, 116, and 118).

	Regarding claim 19, Poorman discloses the subject matter as discussed above and also discloses a dispensing component (108).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Poorman (US 2013/0192701) in view of Ding (US 2011/0303323).
	Regarding claims 2, 3, 16, and 17, Poorman accounts for  much of the claimed subject matter as set forth above, and further discloses valves (124, 130, 132, 144, 146, 
	Ding teaches that it is known in a CNG dispensing system to organize the valves on a valve control panel (figure 1 and paragraph 0022).  
It would have been obvious to one skilled in the art to modify the device of Poorman such that the valves (124-146) are organized on a valve control panel, based on the teaching of Ding, for the purpose of increase the convenience of using the valves.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Poorman (US 2013/0192701) in view of Ding (US 2011/0303323) and further in view of Hajiaghajani (US 2008/0005964).
	Poorman and Ding account for much of the claimed subject matter as set forth above, but do not disclose specific numerical values for flow rates and increased flow capacity.  
	Ding teaches that the gas recirculation is result effective to increase the flow capacity and provide adjustability (paragraph 0005).  
	Hajiaghajani teaches that selection of a compression unit is result-effective for optimizing flow rate, pressure, cost, power consumption, and the like (paragraph 0029).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799